—Order modified so as to limit plaintiff’s examination before trial to proof of the allegations in the third separate defense that defendants from time to time, upon making payments to plaintiff of amounts due under the agreement, rendered accounts to plaintiff, and statements containing entries of the charges now disputed by plaintiff, and that plaintiff received and retained such statements and accounts and approved and ratified the same. The other subjects of examination referred to in the order appealed from are part of plaintiff’s affirmative case, and defendants are not entitled to cross-examine him on these matters in advance of the trial, nor can they obtain such right by setting up then1 version of the agreement as a “ separate defense." As so modified the order is affirmed, without costs. (Goldmark v. U. S. Electro-Galvanizing Co., 111 App. Div. 526; Oshinsky v. Gumberg, 188 id. 23.) Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur.